DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miki (US20130316237)(provided in Applicant’s IDS filed on November 4th, 2022) in view of Morita (US20090202905) (provided in Applicant’s IDS filed on November 4th, 2022)  further in view of Choi (US20170263920) (provided in Applicant’s IDS filed on November 4th, 2022).
Regarding Claim 1, Miki discloses a positive electrode active material for a nonaqueous electrolyte secondary battery (nonaqueous electrolyte- [0110]), the positive electrode active material comprising:
A lithium-nickel composite oxide represented by a general formula: LiaNi1-x-yCoxMyO2+α, where 0.01 ≤ x ≤ 0.35; 0 ≤ y ≤ 0.1; 0.95 ≤ a ≤ 1.10; and 0 ≤ α ≤ 0.2 (cathode active material fits formula LixMyOz, where M can be one or at least one of Ni, Co, and Mn, x= 0.2 to 2.2, y=1 to 2, z= 1.4 to 4, [0063]); and
A boron compound (composite active material has coating layer that can contain lithium, borate compounds, Li3BO3 or LiBO2 are examples of ion conductive oxides that can be used in coating layer, [0041],[0059]), wherein
At least a part of the boron compound is present on a surface of the lithium-nickel composite oxide in the form of Li3BO3 or LiBO2 (composite active material has coating layer that can contain lithium, borate compounds, Li3BO3 or LiBO2 are examples of ion conductive oxides that can be used in coating layer, [0041],[0059])), and
Miki is silent to the amount of Boron contained in relation to the positive electrode active material, and Miki does not directly disclose the boron compound containing both of Li3BO3 and LiBO2 or that the ratio of Li3BO3/LiBO2 to be in a range of 0.005 to 10. However, Miki discloses the use lithium silicon oxide compounds in combination with lithium borate compounds in the coating layer (Li4SiO4 and Li3BO3 used in coating layer in 1:1 ratio, Example 1, [0120]). Miki further discloses that the coating layer prevents the forming of a high resistance layer ([0037]),
 Morita discloses a nonaqueous secondary battery ([0017]) that uses a lithium nickel composite oxide positive electrode active material ([0049-0050]). Morita further discloses the use of a film that is in contact with the positive electrode active material particles ([0029]). Morita further discloses that the film can contain either LiBO2 or Li4SiO4 ([0067]), as these compounds are interchangeable, and the film of As Morita teaches that the use of these compounds lower film resistance and improves cycle characteristics ([0066]), Morita effectively accomplishes the same functions as the coating layer of Miki, and therefore, Morita teaches that Li4SiO4 and LiBO2 are interchangeable. 
Therefore, it would be obvious to one of ordinary skill in the art to modify the positive electrode of Miki with the teachings of Morita to substitute the Li4SiO4 with LiBO2 to have the boron compound containing both of Li3BO3 and LiBO2 and the ratio of Li3BO3/LiBO2 to be in a range of 1:1, as disclosed by Miki, which falls within the instant claim 1 range of 0.005 to 10.
Miki is further silent to the boron being contained in an amount of at least 0.011% by mass and up to 0.6 % by mass relative to an entire amount of the positive electrode active material.
Choi discloses a positive electrode using a nickel based composite oxide for a lithium secondary battery ([009]). Choi further discloses the use of a lithium boron compound in use in the positive electrode ([0026], [0043]). Choi further discloses the lithium boron compound is present in the electrode at a weight ratio of the lithium composite active material to the B2O3 powder of 100:0.2 (Example 1, [0067]). Choi further discloses that the amount of Boron distributed in the coating layer me be 0.3 wt% or less relatively to the entire lithium nickel composite oxide ([0034]), which substantially overlaps the instant claim range of 0.011% to 0.6%. Choi teaches that this ratio allows for the positive active material particles to grow to an appropriate size as well suppressing interface reactions with the positive electrode and electrolyte which improves ion conductivity and thus power of the battery ([0042-0043]). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the positive electrode of Miki with the teachings of Choi to have the boron being contained in an amount of at least 0.011% by mass and up to 0.6 % by mass relative to an entire amount of the positive electrode active material. This modified positive electrode would have the expected result of improved positive active material particle sizes, and improved ion conductivity and thus power for the battery. 
Regarding Claim 5, Miki in view of Morita further in view of Choi discloses the limitations as set forth above. Miki further discloses a positive electrode mixture paste for a nonaqueous electrolyte secondary battery ([0063].[0098]), the positive electrode mixture paste comprising the positive electrode active material for a nonaqueous electrolyte secondary battery according to claim 1 (Miki discloses the positive electrode active material for a nonaqueous electrolyte according to claim 1 as discussed above).
Regarding Claim 6, Miki in view of Morita further in view of Choi discloses the limitations as set forth above. Miki further discloses a nonaqueous electrolyte secondary battery comprising a positive electrode ([0092]), a negative electrode ([0102]), a separator ([0115]), and a nonaqueous electrolyte ([0110]), the positive electrode comprising the positive electrode active material according to claim 1 (Miki discloses the positive electrode comprising the positive electrode active material according to claim 1 as discussed above).
Regarding Claim 7, Miki in view of Morita further in view of Choi discloses the limitations as set forth above. 
Miki is silent to the amount of Boron contained in relation to the positive electrode active material, and Miki does not directly disclose the boron compound containing both of Li3BO3 and LiBO2 or that the ratio of Li3BO3/LiBO2 to be in a range of 0.005 and up to 1. However, Miki discloses the use lithium silicon oxide compounds in combination with lithium borate compounds in the coating layer (Li4SiO4 and Li3BO3 used in coating layer in 1:1 ratio, Example 1, [0120]). Miki further discloses that the coating layer prevents the forming of a high resistance layer ([0037]).
 Morita discloses a nonaqueous secondary battery ([0017]) that uses a lithium nickel composite oxide positive electrode active material ([0049-0050]). Morita further discloses the use of a film that is in contact with the positive electrode active material particles ([0029]). Morita further discloses that the film can contain either LiBO2 or Li4SiO4 ([0067]), as these compounds are interchangeable, and the film of As Morita teaches that the use of these compounds lower film resistance and improves cycle characteristics ([0066]), Morita effectively accomplishes the same functions as the coating layer of Miki, and therefore, Morita teaches that Li4SiO4 and LiBO2 are interchangeable. 
Therefore, it would be obvious to one of ordinary skill in the art to modify the positive electrode of Miki with the teachings of Morita to substitute the Li4SiO4 with LiBO2 to have the boron compound containing both of Li3BO3 and LiBO2 and the ratio of Li3BO3/LiBO2 to be in a range of 1:1, as disclosed by Miki, which falls within the instant claim 1 range of 0.005 and up to 1.
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miki (US20130316237)(provided in Applicant’s IDS filed on November 4th, 2022) in view of Morita (US20090202905) (provided in Applicant’s IDS filed on November 4th, 2022)  further in view of Choi (US20170263920) (provided in Applicant’s IDS filed on November 4th, 2022) further in view of  Kyung (EP3331067).
Regarding Claim 8, Miki in view of Morita further in view of Choi discloses the limitations as set forth above. Miki does not directly disclose wherein the positive electrode active material is prepared by a method comprising mixing a lithium-nickel composite oxide contain an excessive lithium and a boron containing compound, wherein LiBO2 has been formed by reacting the boron-containing with the excessive lithium in the lithium-nickel composite oxide. 
Kyung discloses a method for forming a lithium nickel composite oxide positive electrode where the lithium raw material is mixed alongside boron to form a positive electrode composite ([0013-0016], [0060-0065]). Kyung discloses that the boron compound is boron oxide ([0095]). 
It is understood in the art that the mixing of boron oxide with lithium raw material can form LiBO2. 
Therefore one of ordinary skill in the art can use the teachings of Kyung to form the positive electrode of Miki where wherein the positive electrode active material is prepared by a method comprising mixing a lithium-nickel composite oxide contain an excessive lithium and a boron containing compound, wherein LiBO2 has been formed by reacting the boron-containing with the excessive lithium in the lithium-nickel composite oxide.
Regarding Claim 9, Miki in view of Morita further in view of Choi discloses the limitations as set forth above. Miki does not directly disclose wherein the positive electrode active material is prepared by a method comprising preparing a mixture of a nickel composite hydroxide or a nickel composite oxide, a lithium compound, and a boron-containing compounds, wherein the LI3BO3 is formed by firing the mixture.
Kyung discloses a method of forming a positive electrode active material is prepared by a method comprising preparing a mixture of a nickel composite hydroxide or a nickel composite oxide, a lithium compound, and boron-containing compounds ([0013-0016], [0060-0065], nickel raw material can be composite oxide, [0072]). Kyung further discloses wherein the electrode composite is sintered at multiple stages at ranges of 200 to 500 C and 700 to 900 C ([0090]).
It is understood in the art that the mixing of boron oxide with lithium raw material can form Li3BO3, and it is the examiner’s position that under the broadest reasonable interpretation of “firing” the sintering at high temperatures of the composite material  meets the claim limitation. 
Therefore one of ordinary skill in the art can use the teachings of Kyung to form the positive electrode of Miki where wherein the positive electrode active material is prepared by a method comprising preparing a mixture of a nickel composite hydroxide or a nickel composite oxide, a lithium compound, and a boron-containing compounds, wherein the LI3BO3 is formed by firing the mixture. 
Response to Arguments
Applicant's arguments filed September 22nd, 2022 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would not find it obvious to substitute the Li4SiO4 of Miki with LiBO2 with the teachings of Morita. The examiner respectfully disagrees for the following reasons:
	Miki discloses a lithium-nickel composite oxide as the cathode active material ([0063]). Miki further discloses the use lithium silicon oxide compounds in combination with lithium borate compounds in the coating layer (Li4SiO4 and Li3BO3 used in coating layer in 1:1 ratio, Example 1, [0120]). Miki teaches that that the coating layer prevents the forming of a high resistance layer ([0037]). 
Morita discloses a lithium nickel composite oxide positive electrode active material ([0049-0050]). Morita further discloses the use of a film that is in contact with the positive electrode active material particles ([0029]), where the film can contain either LiBO2 or Li4SiO4 ([0067]). Furthermore, Morita teaches that the use of either of these compounds in the film provides lower film resistance and improves cycle characteristics ([0066]).
Therefore it is the examiner’s position that because the compounds used in the film are contacted to the positive electrode active material of both Morita and Miki in the same manner, where the positive electrode active materials of both Morita and Miki can be the same, and the coating layer films of both Miki and Morita provide the same functions and benefits of lowering film resistance, it would be obvious to one of ordinary skill in the art to modify the coating layer of Miki with the teachigns of Morita to have replace the LiSiO4 with LiBO2. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728                   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728